Citation Nr: 1822280	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-22 184A	)	DATE
	)
	)

On appeal certified by the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985, and March 1987 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case was certified to the Board by the North Little Rock, Arkansas RO.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  On review, additional development is needed. See 38 C.F.R. § 3.159 (c) (2017).

In support of his claim the Veteran reported stressors that he asserts occurred during his tour of duty with the United States Army's 88th Field Artillery at Drama, Greece from December 1983 to December 1984.  These include the Veteran's reported exposure to terrorist activity to include the kidnapping and killing of a unit officer.

The Veteran's last mental status evaluation was in June 1989, with continuing mental health treatment, and therapy inteventions since.  During the pendency of his appeal the claimant was diagnosed with posttraumatic stress disorder as well as numerous other mental health infirmities.  

A review of the record shows that prior searches for military and medical records did not take into consideration details supplied by the Veteran as to his unit of assignment and dates of overseas service.  Further, it does not appear that any effort to verify the claimed stressors would be futile in light of the development standard announced in Gagne v. McDonald, 27 Vet. App. 397 (2015).  In this regard, the development outlined in a May 2013 memorandum by a VA RO Joint Services Records Research Center coordinator does not meet the Gagne standard.  Hence, further development is required.  38 C.F.R. §§ 3.159, 3.304 (f)(5) (2017).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Joint Services Records Research Center and request that they review all appropriate records in an attempt to corroborate the claim that the Veteran's unit lost a service member relating to a kidnapping and murder during the period of December 1983 to December 1984.  Pursuant to Gagne v. McDonald, 27 Vet. App. 397 (2015), multiple sequential requests are required until the entire period is covered.  

2. Request any morning reports pertaining to the Veteran's claimed stressor, i.e., that a fellow soldier was kidnapped and killed during the Veteran's tour of duty in Drama, Greece.  It should be noted that the Veteran's unit at that time was the United States Army's 88th Field Artillery at Drama, Greece.  The applicable time period is December 1983 to December 1984.  All responses received must be associated with the claims folder.

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile in accordance with Gagne.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. If and only if a cited stressor event is verified, the Veteran should be afforded a VA examination by a psychiatrist or psychologist.  The Veteran's VBMS and Virtual VA files must be available to the examiner for review.

Following a review of the file and an examination of the appellant the examiner must opine whether it is at least as likely as not that the Veteran has posttraumatic stress disorder based on an independently corroborated inservice stressor event.  If posttraumatic stress disorder is not diagnosed, but a stressor event is found to be verified, the examiner must explain why the Veteran does not meet the criteria for such diagnosis.

For any other psychiatric diagnosis opine whether it is at least as likely as not that any such diagnosis is related in any way to the Veteran's active duty service.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. If an examination is scheduled, the Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. The examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.

6. Upon completion of the requested development, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

